Citation Nr: 9923873	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to 
April 1977.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In May 1999, the veteran had a video conference hearing 
with the undersigned.


REMAND

The veteran has a reported diagnosis of PTSD.  (See 
report dated in February 1995, from HCA River Park 
Hospital, Huntington, West Virginia, and hospital reports 
from the VA Medical Center, Chillicothe, Ohio, dated in 
March, August, and September 1998.)  However, the 
stressors which served as the bases for such diagnosis 
have not been identified in these clinical reports.  

The veteran maintains that his PTSD is the result of a 
personal assault in service, but states that he told no 
one at the time due to fear and embarrassment.  (See 
transcript of the May 1999 video conference hearing.)  On 
several occasions, VA has attempted to develop 
alternative sources (military and non-military, 
professional and lay) to verify the claimed stressor.  
Thus far, such efforts have met with negative results.  
However, a report of psychiatric hospitalization from 
January to April 1977, noted that he reported that people 
had beat him up.  

Further, during his videoconference hearing in May 1999, 
the veteran testified that in 1987 or 1988, he first 
reported the details of his personal assault to a doctor 
at the VA Medical Center in Chillicothe, Ohio.  While 
clinical reports from that facility dated in the 1990's 
are of record, reports dated in 1987 or 1988 have not 
been associated with the claims folder.

In January 1998, the veteran responded to a VA request 
for information in support of a claim for service 
connection for PTSD secondary, specifically, to a 
personal assault.  He noted that he had never had any 
help with this matter, but that one time, he had talked 
to a Darby Stevens, who was a counselor at Horizon 
Counseling Center in Marietta, Ohio.  He also noted that 
he had talked to a veteran's service officer from the 
American Legion in Huntington, West Virginia.  There is 
evidence in the record that in 1987 and 1988, he had been 
counseled by a D. R. Stevens at First City Recovery 
Alcohol and Drug Services in Marietta, Ohio; however, it 
is unclear if that was the Darby Stevens referred to 
above.  In any event, there is no evidence that VA has 
attempted to contact Darby Stevens, Horizon Counseling 
Center, or the aforementioned service officer in regard 
to the reported stressor.  

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should contact the veteran 
and request that he identify the name 
of the American Legion service 
officer in Huntington, West Virginia, 
to whom he reported the personal 
assault which he sustained in 
service.  The RO should then request 
that that service officer provide 
evidence, such as a testimonial 
statement, to substantiate any 
information relevant to this appeal.  
The RO should also request such 
evidence from Darby Stevens, 
including treatment records at 
Horizon Counseling Center in 
Marietta, Ohio.  Failure to reply or 
a negative response to any request 
must be noted in writing and 
associated with the claims folder.

2.  The RO should contact the veteran 
and request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care 
providers who may possess additional 
records pertinent to his claim.  
After obtaining any necessary 
authorization, the RO should request 
copies of the records of such 
treatment or examinations not 
currently on file directly from the 
providers.  This should include, but 
not be limited to, all outpatient and 
inpatient treatment records, 
including daily clinical files and 
consultation reports dated in 1987 
and 1988, from the VA Medical Center, 
Chillicothe, Ohio.  The RO should 
also request that the veteran provide 
any such records in his possession.  
Failure to respond or a negative 
reply to any request should be noted 
in writing and also associated with 
the claims folder.

3.  When the foregoing actions are 
completed, the RO should make a 
specific determination as to which, 
if any, stressors in service are 
deemed verified.  Thereafter, if 
service stressors have been deemed 
verified by the RO, the RO should 
schedule the veteran for an 
examination by a board of two 
psychiatrists to determine the 
nature, etiology, and extent of any 
psychiatric disability found to be 
present.  All indicated tests and 
studies should be performed, 
including, but not limited to 
psychological testing.  The claims 
folder must be made available to the 
examiners so that the relevant 
medical history may be reviewed.  
Secondary evidence may require 
interpretation in relation to the 
diagnosis, particularly if it 
involves behavioral changes.  A 
diagnosis of PTSD should be confirmed 
or ruled out.  Should PTSD be found, 
it is requested that the examiners 
identify and explain the elements of 
the diagnosis 
including the stressor(s) accountable 
for the disorder.  The rationale for 
all opinions must be provided.

4.  When the foregoing actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, he and 
his representative must be furnished 
a Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 


